Title: Samuel K. Jennings to Thomas Jefferson, 13 September 1815
From: Jennings, Samuel K.
To: Jefferson, Thomas


          
            
              Dear Sir,
                Lynchburg, Sepr 13th 1815
            
            Your aid is solicited in bringing the Patent Steam Bath into general use in your neighborhood; and considerable calculations are made upon your influence.
            Letters and recommendations will be exhibited for your inspection, intended to show you that the subject is not unworthy of your regard. Indeed, to lend assistance in staying the ravages of disease, which every where is prematurely sweeping away the lives of thousands, is a work which would do honor to the greatest man under the Sun.—The President of the United States has heard me patiently upon the subject, and favored me with his influence for the promotion of a benevolence so important to the good citizens of this commonwealth.
            He wrote to Doctor Physic of Philadelphia and to Doctor Mitchell of New-York, to each in the following manner, viz.
            
            
              
                
                  Dear Sir,
                    Washington City, August, 1814.
                
                Doctor Jennings has a medical invention, in the value of which he feels so much confidence, that he is anxious to present it to the consideration of the most enlightened of the profession. Although a departure in some measure from an established rule, I cannot refuse a line which may promote an opportunity for the accurate explanations by which he wishes his invention to be tested. His benevolent character is a further apology for the liberty I take.
                
                  Accept assurances of my great esteem and friendly respects,
                  JAMES MADISON.
                
              
            
            
            Doctor Physic.
            
            Dr. Physic has been in ill health for twelve months past, and has not been able to attend to the practice.
            Dr. Mitchell without having received his letter and without solicitation 
   *I withheld the letter from the President to Doctor Mitchell intending to wait on him this season. It has been forwarded by mail, since the above honorable notice was received.
enclosed under cover to the Physician General, the following letter to me, viz.
            
            
              
                
                  
                    “To Doctor Jennings,
                      New-York, March 25, 1815.
                  
                
                I this day, excellent sir, wrote to the Physician General of the United States, my opinion on your mode of applying heat to the external surface of the human body; and on Portio’s method of directing its action upon the stomach and internal parts.
                I have caused several experiments to be made with the alkoholic vapour, on the patients of the New-York Hospital. I am inclined to believe it is an efficacious and valuable remedy. It is remarkably neat. Nothing can be more handy. And really it in some sort enables you to place your patient beyond the climates, where snow and frost exercise their chilling influence, to the regions where solar warmth is more uniform and elevated.
                It is a most important part of your heated air, that it is free from all smoke, soot and ashes.
                I have considered the spirituous decomposition chemically. I have examined the metallic apparatus mechanically. And I have witnessed the action of the rarefied vapours remedially.
                Considering a torpor of the skin to be a cause or accompaniment of many diseases; and that heat is the best of all excitants; I am well satisfied that your method of applying calorie to stimulate the cuticular surface is happily calculated to give relief in such cases, and to produce extensive advantages to the sick and disabled, in many other maladies.
                
                  SAMUEL L. MITCHELL.”
                
              
            
            By a reference to my Pamphlet you will see a letter from the Physician General (Dr. Tilton written to me on the same subject last July) likewise a number of additional certificates from Physicians and other citizens of standing in this place. You will also perceive that together with my Bathing-apparatus, I offer a brief view of the mode of practice, which led to its invention.—A practice; simple, safe, and speedily effectual, and of course better adapted to family use, than any other heretofore attempted.
            It is the more important, because it enables you in almost every instance, to arrest sickness in its forming state.—And with a little experience, it will be highly useful in the following forms of disease:
            In Colds, Catarrhs, Coughs, Pleurisies and in Fever in its various shapes. In all these the application should always be general and decisive—taking care, to begin the treatment upon the first onset of the complaint.
            In local inflamation, &c. such as sore-breast in female cases—swelled-testicle, anthrax or carbuncle, sore-throat, quinsey, ear-ache, tooth-ache, when produced by cold, &c. In these instances, the application may be general, at night, and topical or directly upon the part affected, at any time in the day.Or if the one method prove ineffectual, let the other be tried also.
            In St. Anthony’s-Fire, Nettle-Rash, Scald-head and such like affections,—In these the application may be made as in cases of local inflammation.
            In suppression of Urine, and other painful affections of the bladder.—In colic and in cases of strangulated hernia, &c. In these the application should be general and local, more or less decisive, and to be repeated as the exigency of the case may require.
            In Female-complaints of a certain description, including difficult labors, floodings, &c.—Here the application may be general, tho’ sometimes it might be as well, to confine it to the lower extremities.
            In Piles, whether blind or protruded. Let the application be very hot, and direct it upon the part affected—to be repeated as often as the symptoms make it necessary
            In bleeding at the nose—or in hemoptoe or other recent case of hemorrhage.The application should be general—repeating morning and evening—keeping the patient still and warm, and making a free use of table salt.—Say a teaspoonful three times a day or oftener. And if necessary, use the following pill, viz: take Acetate of lead, six grains, opium three grains: make six pills. Give one morning and evening. But let the salt also be continued.
            In excessive fatness.Let the application be general at night—to be moderately repeated next morning, and to be used twice or three times in a week.
            In old age and other feeble cases.Here use the Bath instead of a warming-pan. Warm the patient in his bed night and morning, in all cold and damp weather, still remaining in bed till nine or ten o’clock, and then let him get up to a fire—whether in winter or summer.
            
            In gout, rheumatism, &c. Sometimes the application should be local, sometimes general, as it may be found most effectual.
            Lying-in-women may be put to bed at once, in clean sheets and dry linnen.Only applying the Bath immediately, so as to produce a gentle perspiration. ☞See the Pamphlet, on after-pains.
            In all cases of debility, where laudanum and wine are necessary, the patient ought to be kept warm by this method.
            ☞I would particularly request every individual who may use the Bath, to be careful to have a suitable frame; and in all recent cases to let the application be made as much as possible, to the naked skin. The more expeditiously the perspiration can be induced, the more effectual. And let it never be forgotten, that a tepid Bath in inflammatory cases, is imcomparatively more dangerous than one which would commonly be thought extravagantly hot. Begin in time, therefore, and be decisive, and you have nothing to fear. Let it also be carefully remembered, that in any and every case of long standing, in which the powers of life are considerably exhausted, if this remedy be tried, it should always be directed by the hand of experience. And nothing can be more absurd than to expect an immediate recovery in cases, which necessarily require both time and good management for effecting their cure.
            
              With due consideration, I have the honor to be yours, &c.
              Saml K Jennings
            
          
          
            If Mr. Jefferson could conveniently take the time and trouble, necessary to give my pamphlet a careful reading, possibly it might afford him a partial remuneration, and put it in his power to promote a work involving considerations important to humanity.
            In a few days, I send an Agent to the States of Ohio and Kentucky—and to the Missisippi  territory—and possibly to Louisiana. A line or two favorable to my object, addressed to Citizens of Standing, under the signature of Mr Jefferson—or an open letter of appropriate shape, would extremely facilitate my object.
            
              I am with high consideration His obedt Sevt
              Saml K Jennings
            
          
        